Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-239

IN RE PETER R. ESTES
                         Respondent.


Bar Registration No. 358466                               DDN 235-16

BEFORE: Blackburne-Rigsby, Chief Judge, McLeese, Associate Judge, and
        Farrell, Senior Judge.
                                ORDER
                           (FILED – May 18, 2017)

       On consideration of the certified order of the Supreme Court of California
disbarring respondent from the practice of law in California; this court’s March 13,
2017, order suspending respondent and directing him to show cause why identical
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; it appearing that respondent did not file a
response to this court’s show cause order or file the required D.C. Bar R. XI, § 14
(g) affidavit; and it further appearing that respondent was previously suspended
from the practice of law, see In re Estes, 144 A.3d 40 (D.C. 2016), and failed to
file the required affidavit, it is

       ORDERED that Peter R. Estes is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). It is

       FURTHER ORDERED that for the purposes of reinstatement the time for
reinstatement will not begin to run until such time as respondent files a D.C. Bar.
R. XI, § 14 (g) affidavit.
                                PER CURIAM